DETAILED ACTION
This office action is in response to the communication dated 10 March 2021 concerning application 16/307,223 filed on 05 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5 and 7-20 are pending and currently under consideration for patentability; claims 1-5, 7-11, and 13-20 have been amended; claim 6 has been cancelled.

Response to Arguments
Applicant’s arguments dated 10 March 2021, referred to herein as “the Arguments,” have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Applicant argues that Picard does not disclose or suggest acquiring perspiration data which includes the autonomic data corresponding to mental perspiration and thermal perspiration data corresponding to thermal perspiration (pp. 15-16 of the Arguments).  The Examiner respectfully disagrees and directs Applicant to those sections in Picard which describe acquiring mental perspiration data and thermal perspiration data (please see, for example, Picard’s [0042]: “autonomic data 212 taken during periods of high activity as indicated by the accelerometer data 214 may be discarded as unreliable due the an increased likelihood that perspiration from the high activity may result in anomalous reading of the autonomic data 212…determining contextual information 216 based on one or more of the skin temperature or accelerometer data”).  Briefly, the Examiner interprets Picard’s “perspiration from the high activity” as being analogous to “thermal perspiration data” as claimed.  The Examiner interprets Picard’s “autonomic data” as being analogous to “mental perspiration data” as claimed.  The Examiner has more thoroughly addressed the claim limitations in the updated text below.
Applicant argues that Picard does not describe correcting the perspiration data that includes both the autonomic data and the thermal perspiration data based on other sensor data. The Examiner respectfully disagrees and directs Applicant to those sections and Picard which describe removing noise based on thermal perspiration data 

Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Picard et al. (US 2013/0079602 A1).
As a preliminary note, the Examiner respectfully directs Applicant to Picard’s paragraph [0004], which describes that “electrodermal activity varies with multiple factors, including the moisture level of the skin. The moisture level of the skin is a function of the body’s sweat glands…therefore, skin conductance provides an indication of psychological or physiological state.”  Therefore, the Examiner interprets Picard’s description of measuring electrodermal activity (EDA) as describing a measurement of perspiration (i.e., “a function of the body’s sweat glands”).  The Examiner also refers to Picard’s previous paragraph ([0003]), which describes that electrodermal activity may also be referred to as skin conductance or galvanic skin response.  Therefore, the Examiner respectfully submits that throughout the text of the rejection, the terms 
Regarding claims 1, 19, and 20, Picard describes an information processing apparatus, method, and non-transitory computer-readable medium ([0009], [0025]), comprising a processing section ([0009]) configured to
acquire perspiration data from a perspiration sensor ([0029]: EDA sensing 112, the Examiner interprets Picard’s electrodermal sensor as being analogous to the “perspiration sensor” as claimed, with the electrodermal data being analogous to “perspiration data” as claimed) and sensor data from a specific sensor different from the perspiration sensor ([0029]: accelerometer sensing 114, the Examiner interprets Picard’s accelerometer as being analogous to the “specific sensor” as claimed, with the accelerometer data being analogous to the “sensor data” from the “specific sensor” as claimed), wherein 
the perspiration data includes thermal perspiration data ([0006] - [0007], collecting contextual information based on skin temperature, collecting further data on skin temperature) and mental perspiration data ([0031]: “the electrodermal activity may indicate…changes in mental states based on changes in skin conductance)
the mental perspiration data corresponds to mental perspiration that is based on an activity in autonomic nerves ([0025]: “electrodermal activity reflects autonomic nervous system activity, and thus provides insight into an individual’s physical or mental state”)
the thermal perspiration data corresponds to thermal perspiration different from the mental perspiration ([0031]: “various sensing means may collect any or all data needed by the data analysis machine 130 about an individual in order to perform its analysis…data may indicate electrodermal activity, skin temperature, accelerometer readings, heart rate, respiration rate…”; [0042], perspiration from high activity)
execute a correction process to specify noise in the perspiration data, wherein the noise in the perspiration data is specified based on the sensor data from the specific sensor ([0042]: “the autonomic data 212 taken during periods of high activity as indicated by the accelerometer data 214 may be discarded as unreliable due the an increased likelihood that perspiration from the high activity may result in anomalous reading of the autonomic data 212”, similar to the comment above, the Examiner interprets Picard’s autonomic data as corresponding to the “perspiration data” as claimed and Picard’s accelerometer data as corresponding to the “sensor data from the specific sensor” as claimed)
remove the noise from the perspiration data to obtain corrected perspiration data ([0042], removing autonomic data taken during high activity periods results in “corrected data” reflecting autonomic data from periods other than those high activity periods which were removed)
extract the mental perspiration data from the corrected perspiration data ([0044] - [0045], sending the data for further processing and performing a signature analysis based on the autonomic data, a subset of the autonomic 
Regarding claims 1, 19, and 20, the Examiner respectfully submits that, in view of those sections of Picard’s disclosure is referenced above, Picard discloses the claimed subject matter. However in the event that the Examiner’s contention of explicit disclosure is challenged, the Examiner respectfully submits that Picard nonetheless suggests the claimed subject matter. To the extent that any modifications may be required of Picard’s system in order to explicitly measure “mental perspiration data” or “thermal perspiration data” as required by the pending claims, making such modifications would have been obvious to a person having ordinary skill in the art at the time the invention was filed, as doing so would be a matter of combining prior art elements according to known methods to yield predictable results, using known techniques to improve similar devices, and/or applying known techniques to known devices (please see MPEP 2141).
Regarding claim 2, Picard further describes wherein the processing section is further configured to correct the perspiration data based on a noise model, and the noise model indicates a relationship between the noise and at least one of the perspiration data or the sensor data ([0042], for example, pre-processing the data, which would require a known relationship between the acceleration data and resulting changes in the electrodermal data). 
Regarding claim 3, Picard further describes wherein the specific sensor acquires the sensor data at a same time as an acquisition of the perspiration data by the 
Regarding claim 4, Picard further describes wherein the noise model is associated with an individual corresponding to the perspiration data ([0042]). 
Regarding claim 5, Picard further describes wherein the noise model is updated based on feedback-related information, and the feedback-related information is based on a user input with respect to a result of the execution of the correction process ([0052], [0056], self-reporting measures, for example). 
Regarding claim 7, Picard further describes wherein the processing section is further configured to extract the mental perspiration data based on an extraction model, and the extraction model indicates a relationship between a parameter of the extraction of the mental perspiration data and at least one of the corrected perspiration data or the sensor data ([0045] - [0046]).
Regarding claim 8, Picard further describes wherein the processing section is further configured to estimate the activity in the autonomic nerves of an individual corresponding to the perspiration data, and the estimation of the activity is based on the extracted mental perspiration data ([0045] - [0046]).
Regarding claim 9, Picard further describes wherein the processing section is further configured to estimate the activity in the autonomic nerves based on a time-series distribution of the mental perspiration data ([0056]). 
Regarding claim 10, Picard further describes wherein the processing section is further configured to estimate the activity in the autonomic nerves of the individual 
Regarding claim 11, Picard further describes wherein the processing section is further configured to extract the thermal perspiration data from the corrected perspiration data ([0007], [0031]), and estimate the activity in the autonomic nerves of the individual based on the extracted thermal perspiration data ([0042], determining contextual information based on skin temperature; [0045] - [0046]). 
Regarding claim 12, Picard further describes wherein the activity in the autonomic nerves includes activity in sympathetic nerves ([0042]). 
Regarding claim 13, Picard further describes an output control section configured to control an output based on a result of the estimation of the activity in the autonomic nerves ([0049]). 
Regarding claim 14, Picard further describes wherein the sensor data is acquired by the specific sensor at a same time as an acquisition of the perspiration data by the perspiration sensor ([0031]). 
Regarding claim 15, Picard further describes a context acquisition section configured to acquire context information related to an individual, wherein the perspiration sensor is at least one of wearable by the individual or attachable to the individual, and the processing section is further configured to execute the correction process based on the context information ([0042]).

Regarding claim 17, Picard further describes wherein the specific sensor includes at least one of a biological sensor that detects biological information of the individual, or a tracking sensor that detects a motion of the individual ([0034], [0042]).

Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Picard in view of Hong et al. (US 2016/0034634 A9).
Regarding claim 18, Picard describes the information processing apparatus according to claim 1, but Picard does not explicitly disclose wherein the specific sensor different from the perspiration sensor acquires environmental information related to a space.  Hong also describes an information processing system which collects perspiration data from a perspiration sensor ([0146]), including at least one other sensor that acquires environmental information related to a space ([0042]).  As Hong is also directed towards physiological information processing systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an environmental sensor similar to that described by Hong when using a system similar to that described by Picard, as doing so advantageously allows the resulting system to account and compensate for environmental factors which might contribute to a user’s perspiration level.  

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the Applicant.  Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the Applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with Applicants via Internet e-mail unless there is a written authorization of record in the patent application by the Applicant.  The following is a sample authorization form which may be used by Applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792